The Attorney                 General of Texas
                                                               July   2,   1982
MARK WHITE
Attorney General


                                        Honorable Henry Wade                               Opinion    No.     MW-481
Supreme     Court Building
                                        Criminal District   Attorney
P. 0. BOX 12546
Austin.   TX. 76711. 2540
                                        601 Elm Street                                     Re:   Disposition      of interest
51214752501                             Dallas,  Texas    75202                            on   Law   Enforcement     Officer
Telex    91Oi674.1367                                                                      Standards   and Education     Funds
Telecopier      5121475.0266                                                               and Criminal     Justice  Planning
                                                                                           Funds
1607 Main St., Suite 1400
Dallas.   TX. 75201-4709                Dear Mr. Wade:
2141742-8944
                                              You present     the following         questions    in    your     request    for    an
                                        Attorney  General   Opinion:
4624 Alberta      Ave.. Suite     160
El Paso, TX.      79905-2793
9151533-3464                                            1.    If Criminal     Justice    Planning    Funds and/or
                                                    Law Enforcement      Officer      Standards    and Education
                                                    Funds in the Dallas      County No. 532 Escrow Fund are
1220 Dallas     Ave.. Suite      202
“ouston,     TX. 77002.6986
                                                    placed   for   investment      while    in the custody      of
7131650-0666                                        Dallas   County,    does    the interest      earned   on the
                                                    funds   belong    to the      state   of Texas     or Dallas
                                                    County?
806 Broadway.        Suite 312
Lubbock.  TX.       79401.3479
                                                        2.     If the interest       does belong     to the state
6061747-5238
                                                    of Texas and is added to the amount of total              funds
                                                    to be reported      and sent to the state          of Texas at
4309 N. Tenth, Suite S                              the     end of    each    calendar    quarter,      may Dallas
McAHen,      TX. 76501~1665                         County use this total         to determine    its service    fee
5121662.4547
                                                    for    the quarter     or must the interest          earned be
                                                    excluded     from service     fee calculations?
 200 Main Plaza. Suite 400
 San Antonio.  TX. 78205.2797                  The Law Enforcement     Officer    Standards and Education        Fund and the
 512/225.4191                           Criminal    Justice   Planning     Fund are     special   funds     required   to be
                                        collected   as court costs     by article     4413(29aa),   section    9B, V.T.C.S..
 An Equal      OpportunityI             and article    1083 of the Code of Criminal Procedure,           respectively.
 Affirmative     Action     Employer
                                               Custodians   of the municipal      and county treasuries          are required      to
                                        keep separate     records    of the amount of these funds              on deposit.       The
                                        funds     are  to be remitted        to the    comptroller     of       public     accounts
                                        quarterly;      however,      the   municipal     and    county         treasuries       are
                                        specifically     authorized     to retain   ten percent    (10X)       of the collected
                                        funds as a service       fee for such collection.

                                              Interest    held  in     trust by a county    for   another           party    is an
                                        increment    that accrues      to the owner. Sellers    v. Harris            County,    483



                                                                            p.    1698
                                                                                                          !
                                                                                                              -.
Honorable    Henry Wade - Page 2          (MW-481)




S.W.2d 242 (Tex.     1972).         See    also    Attorney      General         Opinions        M-468
(1969) ; C-610 (1966).

        In Lawson v.    Baker, 220 S.W. 260, 272     (Tex.     Civ.     App.    -     Austin
1920,    writ ref’d),   the court stated           that:

             Interest,     according    to all the authorities,           is an
             accretion      to the principal        fund earning      it,   and,
             unless     lawfully     separated      therefrom,      becomes     a
             part    thereof.      We think      it    is   clear    that     the
             interest     earned by deposit       of special      funds is an
             increment      that accrues      to such special         fund....
             (Emphasis added).

        Additionally,  Attorney General Opinion MW-47 (1979) held that all
interest      earned by that portion   of the fees collected  by a county
official     that are to be paid to the state becomes part of the special
fund and cannot be retained     by the county.

       Thus,    the state   of Texas     is   the owner of the special           funds
collected    and is entitled     to the accrued     interest    thereon.      However,
the county may exercise       the right,    as specifically     authorized     by law,
to retain      ten percent    (10%) of the special          funds   collected     as a
service   fee.

        In answer to your second      question,    both statutes                   provide         that
municipal    or county  treasuries    may retain     ten percent                   of the        funds
collected    as service fees.     As owner of the ten percent                       service        fee,
the county is entitled      to interest     on that ten percent                    of the        fund.
See Attorney    General Opinion MW-47 (1979).

                                       SUMMARY

                  Interest     earned    by that     portion    of Criminal
             Justice       Planning    Funds and/or        Law Enforcement
             Officer     Standards and Education        Funds not retained
             as a service         fee as authorized       by law, which is
             placed      for    investment     while    in   custody    of  a
             county,     becomes a part of these special           funds and
             cannot be retained         by the county.        The county is
             entitled      to retain    interest    earned on its service
             fee.

                                                      Very    truly     yours,     /7



                                                      MARK             WHITE
                                                      Attorney        General of        Texas




                                          p.   1699
    i




                                                  (MW-481)
L


        Honorable   Henry Wade - Page 3




        JOHN W. FAINTER, JR.
        First Assistant Attorney        General

        RICHARD E. GRAY III
        Executive Assistant    Attorney     General

        Prepared    by Monroe Clayton
        Assistant    Attorney General

        APPROVED:
        OPINION COMMITTEE

        Susan L. Garrison,    Chairman
        Jon Bible
        Monroe Clayton
        Rick Gilpin
        Patricia  Hinojosa
        Jim Moellinger
        Bruce Youngblood




                                                    p.   1700